UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

OFF-WHITE LLC, |

Plaintiff,
-V-

[OQGPERCENT1000, CLICADA-ORANGE, CISAN64,
DNPG-FFOOS, PLY-PE-47, FOX-DOGWOOD, GOOD-
MORNING-STORE, GOOSE-REDBUD,
HONGSHIZIT603, INS-HOME36, JINBOYANC380_5,
LISUANOL, LITIA905793, LITIAN-24, LIULIPINGQ,
LSMSUMI777, MANTIS-QUINCE, MOUSE-PEONY,
OFF44EVER, PANDA-HAWTHORN, SJBNSJ,
SQUIRREL-CA 25, TIANTIANY86, TORTOISE-
WISTERIA, WENJINGI, WOLP-AZALEA,
YEEZYANDME, YQC262511_0, ZEBRA-HIBISCUS and
ZHONGH 55,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

21 Civ. 3626 (PAE)

21 Civ, 3628

21 Civ. 3630
ORDER

FILED UNDER SEAL

Due to a scheduling conflict, the telephonic conference currently scheduled for May 7,

2021 at 1:00 p.m. is rescheduled for [1:30 a.m. the same day. Plaintiff is ordered to serve

forthwith this order on defendants in accordance with Judge Castel’s orders authorizing

bifurcated and alternative service by electronic means and to promptly file proof of such service.

SO ORDERED.

lon A,

 

 

Paul A. Engelmayert

 

United States District Judge

Dated: May 3, 2021
New York, New York
